DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on September 15, 2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2022.

Claim Objections
Claims 3 and 7-9 are objected to because of the following informalities:  
In claim 3, lines 1-2, “wherein the polyester is a polyester terephthalate” should read “wherein the polyester is a polyethylene terephthalate”.
In claim 7, line 2 “film is at least at least 15%” should read “film is at least 15%”.
In claim 8, line 2, “film is at least at least about” should read “film is at least about”.
In claim 9, line 2, ““film is at least at least about” should read “film is at least about”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 8, and 9, the limitation, “at least about” is indefinite because it is unclear what the bottom of the limit is.  Since “about” is not defined in the specification, it is unclear what the cutoff for “at least” would be.  For purposes of prosecution, the Examiner has interpreted the limitations to mean “at least”.
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of prosecution, the Examiner has interpreted the limitation “substantially free of serrations” to mean “free of serrations”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Imanishi (U.S. 6,045,902).
Regarding claim 1, Imanishi teaches an adhesive tape (Abstract; Col. 19, lines 51-53) comprising a multi-layer film (Col. 19, lines 5-8), the multi-layer film comprising a first layer comprising a polyolefin (film, Abstract), and a second layer comprising a polyester (base layer, Col. 19, lines 23-27), wherein the adhesive tape is configured to minimize deformation in response to a forced applied by a user so that the tape tears cleanly in a cross-machine direction (the tape is capable of being torn in a straight line, Col. 14, lines 24-28).
Regarding claim 2, Imanishi teaches wherein the polyolefin is a polyethylene (Col. 4, lines 34-36).
Regarding claim 3, Imanishi teaches wherein the polyester is a polyester terephthalate (Col. 19, lines 23-27).
	Regarding claim 10, Imanishi teaches wherein the multi-layer film is not calendered (calendering is not discussed).
	Regarding claim 11, Imanishi teaches wherein the adhesive tape is substantially free of serrations (no serrations are present; Col. 17, lines 53-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (U.S. 6,045,902).
Imanishi is relied upon as discussed above.
Regarding claim 7, Imanishi teaches the film has a rupture elongation of 20% or more has a sufficient strength in practical use (Col. 17, lines 46-47).
Therefore, while Imanishi fails to explicitly teach wherein percent elongation per mil thickness of the multi-layer film is at least 15%/mil, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the adhesive tape of Imanishi to have a percent elongation per mil thickness of at least 15%/mil in order to have sufficient strength in practical use.
Regarding claim 8, Imanishi teaches wherein the Emendorf Tear (MD) per mil thickness of the multi-layer film is at least 13 g/mil (1-10 kg/cm = 2.54-25.4 g/mil, Col. 16, lines 17-19).
While the reference does not specifically teach the claimed range of at least 13 g/mil, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, Imanishi teaches wherein the Emendorf Tear (CD) per mil thickness of the multi-layer film is at least 5 g/mil (1-10 kg/cm = 2.54-25.4 g/mil, Col. 16, lines 17-19).
While the reference does not specifically teach the claimed range of at least 5 g/mil, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (U.S. 6,045,902) in view of Mussig (U.S. Pat. Pub. 2011/0067799).
Imanishi is relied upon as discussed above.
Regarding claims 4 and 5, Imanishi teaches the multi-layer film can be used as base materials for adhesive tapes.
	Imanishi fails to teach wherein the adhesive tape includes an adhesive layer directly adjacent the multi-layer film and wherein the adhesive layer is directly adjacent the second layer of the multi-layer film.
	Mussig teaches an adhesive tape that has a carrier and an adhesive that is applied to at least one side of the carrier (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive tape of Imanishi include an adhesive layer directly adjacent the multi-layer film and the adhesive layer be directly adjacent the second layer of the multi-layer film as taught by Mussig as a known useable configuration of adhesive tapes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (U.S. 6,045,902) in view of Langeman (U.S. Pat. Pub. 2012/0231167).
Imanishi is relied upon as discussed above.
Regarding claim 6, Imanishi fails to teach wherein the tensile strength per mil thickness of the multi-layer film is at least about 6 lbs/mil.
Langeman teaches a hand-tearable adhesive tape (Abstract; Paragraph [0025]).  Langeman further teaches the tensile strength of the hand-tearable adhesive tape should be high enough that the adhesive tape does not tear when it is being removed from a surface (Paragraphs [0004] and [0007]).
It would have been obvious to one of ordinary skill in the art to have the tensile strength per mil thickness of the multi-layer film of Imanishi be sufficiently high, such as at least 6 lbs/mil, as taught by Langeman in order to ensure the hand-tearable multi-layer film does not tear when it is being removed from a surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 18, 2022